DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the film" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 relies on claim 11 which does not mention a film. Examiner is interpreting claim 13 to rely on claim 12 instead of claim 11 as claim 12 includes “a film” and seems to be aligned with the instant specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0099551 A1).

Regarding claim 1, Han teaches an all-solid-state secondary battery comprising:
a cathode layer including a cathode active material (Han [0038] cathode with the active material coated on the current collector); 
an anode layer including an anode current collector and an anode active material layer disposed on the anode current collector ([0047] anode containing anode active material on an anode current collector), the anode active material layer comprising an anode active material and amorphous carbon ([0047]; [0010] amorphous carbon used as an active material); and
a solid electrolyte layer disposed between the cathode active material layer and the anode active material layer ([0032] and [0049] separator disposed between the anode and the cathode and a solid electrolyte can be used; a solid electrolyte can be used in exchange for the separator),
wherein a weight ratio of the anode active material to the amorphous carbon is about 1:3 to about 1:1 (Han [0010] anode includes crystalline graphite and amorphous carbon; the crystalline graphite is between 40-100 wt% the total weight of the anode active material correlating to a 1:1.5 to 1:0 ratio of graphite to amorphous carbon).
Han fails to teach wherein the anode layer has a sheet resistance of about 0.5 milliohms-centimeter or less. It is the examiner’s opinion that the sheet resistance would be an inherent property of the anode having the ratio of active material to amorphous carbon as claimed above. Since Han teaches a ratio between claimed range, it is deemed that the sheet resistance is an inherent characteristic and/or property of the specifically disclosed anode. In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Alternatively, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, Han teaches all the claim limitations of claim 1. Han further teaches wherein the anode active material is contained in an amount of about 1 weight percent to about 50 weight percent, based on a total weight of the anode active material layer ([0010] crystalline graphite is being read as the active material and the amorphous carbon is being read as part of the anode active material layer; crystalline graphite is between 40-100 wt% of the anode making amorphous carbon 0-60 wt% of the active material layer). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 5 and 6, Han teaches all the claim limitations of claim 1. Han further teaches wherein the anode active material layer further comprises a binder, wherein the binder is contained in an amount of about 0.3 weight percent to about 15 weight percent, based on a total weight of the anode active material (Han [0059] binder provided at 2.5 wt% of the anode active material layer).

Regarding claim 7, Han teaches all the claim limitations of claim 1. Han further wherein the anode active material layer has a thickness in a range of about 1 micrometer to 20 micrometers (Han [0059] anode mixture having a thickness of 10 micrometers).

Regarding claim 14, Han teaches all the claim limitations of claim 1. Han further wherein the anode current collector, the anode active material layer, and a region therebetween are lithium-free regions ([0048] the anode current collector does not contain lithium, [0010] same as the active materials, therefore, the anode is considered to be lithium free).


Regarding claim 15, Han teaches all the claim limitations of claim 1. Han fails to teach wherein the anode layer has a sheet resistance of about 0.5 milliohms-centimeter to about 0.001 milliohm-centimeter. It is the examiner’s opinion that the sheet resistance would be an inherent property of the anode having the ratio of active material to amorphous carbon as claimed above. Since Han teaches a ratio between claimed range, it is deemed that the sheet resistance is an inherent characteristic and/or property of the specifically disclosed anode. In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Alternatively, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.

Regarding claim 17, Han teaches a method of manufacturing an all solid-state secondary battery, the method comprising:
providing a cathode including a cathode active material (Han [0038] cathode with the active material coated on the current collector); 
providing an anode including an anode current collector and an anode active material layer disposed on the anode current collector ([0047] anode containing anode active material on an anode current collector), wherein the anode active material layer comprises an anode active material and amorphous carbon ([0047]; [0010] amorphous carbon used as an active material); and
disposing a solid electrolyte layer between the cathode active material layer and the anode active material layer ([0032] and [0049] separator disposed between the anode and the cathode and a solid electrolyte can be used; a solid electrolyte can be used in exchange for the separator),
wherein a weight ratio of the anode active material to the amorphous carbon is about 1:3 to about 1:1 (Han [0010] anode includes crystalline graphite and amorphous carbon; the crystalline graphite is between 40-100 wt% the total weight of the anode active material correlating to a 1:1.5 to 1:0 ratio of graphite to amorphous carbon).
Han fails to teach wherein the anode layer has a sheet resistance of about 0.5 milliohms-centimeter or less. It is the examiner’s opinion that the sheet resistance would be an inherent property of the anode having the ratio of active material to amorphous carbon as claimed above. Since Han teaches a ratio between claimed range, it is deemed that the sheet resistance is an inherent characteristic and/or property of the specifically disclosed anode. In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Alternatively, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 3-4, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0099551 A1) as applied to claims 1 above, and further in view of Fujiki et al. (US 2018/0351159 A1).

Regarding claim 3, Han teaches all the claim limitations of claim 1. Han teaches wherein the active material comprises graphite and amorphous carbon, a conductive material and a binder (Han [0059]), however, fails to teach of the anode active material comprising at least one of gold, platinum, palladium, silicon, silver, aluminum, bismuth, tin, titanium or zinc. While these are not taught by Han, these materials would fall in the category of conductive material that is taught by Han.

	Fujiki discloses an all solid state secondary battery. Fujiki is analogous with Han as both are in the same field of endeavor of batteries/ batteries containing solid electrolytes. Fujiki teaches of the anode active material can contain, lithium, aluminum, tin, and silicon (Fujiki [0076]).
	Therefore, it would have been obvious in view of a skilled artisan that the conductive material as taught by Han could be one of the materials taught by Fujiki and incorporated in the active material for the anode of Han. Aluminum, tin and silicon are known to be conductive materials, therefore a substitution of the conductive material of Fujiki for a material such as aluminum, tin or silicon as taught by Fujiki would be within the knowledge of one having ordinary skill in the art.

Regarding claim 4, modified Han teaches all the claim limitations of claim 3. Han fails to teach wherein the amorphous carbon comprises at least one of carbon black, acetylene black, furnace black, ketjen black, or graphene.
Fujiki discloses an all solid state secondary battery. Fujiki is analogous with Han as both are in the same field of endeavor of batteries/ batteries containing solid electrolytes. Fujiki teaches wherein a carbon material used for the anode active material layer is made of amorphous carbon and the carbon can be carbon black, ketjen black, furnace black, acetylene black (Fujiki [0077]; Claims 29-30).
Therefore, it would have been obvious for a skilled artisan to make the amorphous carbon contain a material such as carbon black, acetylene black, furnace black, ketjen black as taught by Fujiki. Han does not disclose specifics of the amorphous carbon, therefore, Fujiki is used to specify materials the amorphous carbon can be when provided in an active material layer.

Regarding claim 8, Han teaches all the claim limitations of claim 1. Han fails to teach a metal layer disposed between the anode current collector and the anode active material layer, wherein the metal layer comprises at least one of lithium or a lithium alloy.
Fujiki discloses an all solid state secondary battery. Fujiki is analogous with Han as both are in the same field of endeavor of batteries/ batteries containing solid electrolytes. Fujiki teaches a plating layer 25 made of lithium that is provided between the current collector 21 and the active material layer 22 (Fujiki Figure 1B, [0009]). The addition of lithium metal increases energy density, output, and improved battery performance (Fujiki [0004-0005]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate a plating layer 25 made of lithium between the anode current collector and the anode active material of Han such that improved battery performance is achieved including an increased energy density and output.

Regarding claim 9, modified Han teaches all the claim limitations of claim 8. The limitations of claim 9 are deemed to be a product by process limitation. 
The product-by-limitations of claim 9 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 9 as written does not distinguish the product of the instant application from the product of the prior art and does not depend on the time of charging as disclosed.

Regarding claim 10, modified Han teaches all the claim limitations of claim 9. Fujiki further teaches wherein the anode current collector 21 is 20 micrometers and the active material 25 is 30 micrometers (Fujiki [0046], [0125]). Fujiki does not specify the thickness of the plating layer, however, Figure 1B shows the relative sizes of the current collector, active material layer, and plating layer. Since the active material layer is 30 micrometers and the collector is 20 micrometers, it appears that the thickness of the plating layer would be slightly smaller than the current collector. It is the examiner’s opinion that the plating layer would be between 1-20 micrometers based on the relative sizes of the active material and current collector as depicted in Figure 1B. Although the thickness of the plating layer is not taught, Fujiki would render it obvious in view of Figure 1B.

Regarding claim 11, modified Han teaches all the claim limitations of claim 8. Han further teaches wherein the anode active material layer includes crystalline graphite, amorphous carbon, a conductive material and a binder (Han [0010] and [0059]), therefore, Han does not disclose wherein the active material layer does not comprise lithium. 
Fujiki further teaches wherein the plating layer is disposed between the anode current collector and the active material (Fujiki Figure 1B). All claim limitations of claim 11 is anticipated or rendered obvious through the combination of Han and Fujiki.

	Regarding claim 16, modified Han teaches all the claim limitations of claim 4. Through the combination of claim 4, an amorphous carbon comprising carbon black, ketjen black, furnace black, or acetylene black is used. Han teaches wherein the specific surface area with respect to capacity of the amorphous carbon is 0.01-0.031 (Han [0018]). Han and Fujiki fail to teach of the specific surface area of 100 square meters per gram to about 5000 square meters per gram. It is unclear if the specific surface area and the surface area with respect to capacity would correlate to one another, however, the amorphous carbon being taught in the prior art is the same as applicant’s therefore, the limitation of the specific surface area is deemed to be inherent.
It is unclear whether the specific surface area of the instant application is the same as that of the reference. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0099551 A1)  as applied to claim 1 above, and further in view of Senoue (US 2019/0165357 A1).

Regarding claim 12, modified Han teaches all the claim limitations of claim 1. Han fails to teach a film including an element alloyable with lithium on the anode current collector, wherein the film is disposed between the anode current collector and the anode active material layer.
Senoue discloses a method for producing a sulfide solid state battery. Senoue is analogous with Han as both are in the same field of endeavor related to solid state batteries. Senoue discloses an anode 10 comprising a current collector 11, a first active material layer A3 and a second active material layer B (Senoue Figure 3). Senoue teaches wherein the active material layer A3 is provided between the active material B and the current collector and wherein the active material B contacts the solid electrolyte layer 30 (Senoue Figure 3). The active material layer A3 is being read as the film layer that is provided between the current collector and the active material layer B that contacts the solid electrolyte. The addition of the anode mixture layer A3 is to secure ion paths through the electrodes when active material expands and contracts during charge and discharging and to secure a capacity per electrode volume necessary for a battery of high capacity (Senoue [0020-0021] and [0039-0040]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to add in the active material layer A3 between the anode active material layer that contacts the solid electrolyte and the anode current collector as taught by Senoue between the anode active material and anode current collector of Han to secure ion paths through the electrodes when the active material expands/contracts during charge/discharging and to secure a high capacity per electrode volume as needed.

Regarding claim 13, modified Han teaches all the claim limitations of claim 12. Senoue further teaches wherein the film has a thickness in a range of about 1 nanometer to about 500 nanometers. (Senoue [0043] thickness of the anode mixture layer A3, correlating to the film, is no more than 3 micrometers).
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As stated in the 112B rejection, claim 13 appears to depend on claim 12, however, is claimed to depend on claim 11. Examiner interprets claim 13 to be dependent on claim 12 instead of claim 11 for examination purposes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727